DETAILED ACTION
This office action is in response to the amendment filed on February 28, 2022. Claims 1-16 and 18-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed February 28, 2022 with respect to amended claims 1 and 12 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a cyclone chamber in the fluid flow path, the cyclone chamber including… a sidewall extending along a cyclone axis, the cyclone axis is generally horizontal…and a duct extending between the cyclone dirt outlet and the dirt collection region, the duct including an upstream wall and a downstream flow-diverting wall forming a downstream boundary of the cyclone dirt outlet, the downstream flow-diverting wall intersecting the fluid flow path adjacent the second end wall, wherein the duct widens between the upstream wall and the downstream flow-diverting wall in a downstream direction away from the cyclone dirt outlet (as in claim 1), nor renders obvious of providing that; the second end wall has an inner portion and an outer portion, the outer portion being offset from the inner portion in a direction away from the first end wall and the flow-diverting wall connecting the inner portion and outer portion of the second end wall bounding the downstream end of the cyclone dirt outlet (as in claim 12), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Conrad (9009912). Conrad discloses a vacuum cleaner comprising: a fluid flow path extending from a dirty air (108) inlet to a clean air outlet (110); a main body (112) including a handle (116); a fluid flow motor (within 114) positioned in the fluid flow path; a dirt collection region (122); a cyclone chamber (120)in the fluid flow path, the cyclone chamber including, a first end wall, a second end wall, and a sidewall extending along a cyclone axis(Figure 3, which is capable of being generally horizontal because the main body can pivot, a cyclone dirt outlet (140) formed in the sidewall, a cyclone dirty fluid inlet (138), and a cyclone clean fluid outlet (Figures 1-12), but lacks, a duct extending between the cyclone dirt outlet and the dirt collection region, the duct including an upstream wall and a downstream flow-diverting wall forming a downstream boundary of the cyclone dirt outlet, the downstream flow-diverting wall intersecting the fluid flow path adjacent the second end wall, wherein the duct widens between the upstream wall and the downstream flow-diverting wall in a downstream direction away from the cyclone dirt outlet and lacks, the second end wall has an inner portion and an outer portion, the outer portion being offset from the inner portion in a direction away from the first end wall and the flow-diverting wall connecting the inner portion and outer portion of the second end wall bounding the downstream end of the cyclone dirt outlet. 
Thus, the examiner notes that the allowable features, in conjunction with other features, as claimed in claims 1 and 12, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723